IN THE UNITED STATES DISTRICT COURT FOR nl
THE SOUTHERN DISTRICT OF GEORGIA £FYSHR~L pg
SAVANNAH DIVISION

WINNIFRED KOCCOA WHENHALL,
Petitioner,

V- CASE NO. CV419-040

MEG HEAP, District Attorney,

SAVANNAH CHATHAM COUNTY POLICE

DEPT., and SAVANNAH SHERIFFS
DEPARTMENT,

Defendants.

\-_r--_.~\-_r-._r-_r-._r-._r-._/-._r-._r\._,~._,~._¢

 

O R D E R
Before the Court is the Maqistrate Judge's Report and
Recommendation, to which no objections have been filed.
(DOC. 3.) After careful Consideration, the report and
recommendation is ADOPTED as the Court’s opinion in this
case. As a result, Petitioner's Motion for Release (Doc. 2)

and Petition for Writ of Habeas Corpus (Doc. l) are DENIED.l

 

1 The Court pauses to note that some of Petitioner's
allegations in her Petition for Writ of Habeas Corpus (Doc.

l) hint at claims for possible civil rights violations. (Id.
at 10 (alleginq that Petitioner‘ was subject to cruel and
unusual punishment).) ln her petition,r however, Petitioner's

Only requested relief is that she is either released from
confinement in order to prepare for her trial or that her
record is expunged. Therefore, it does not appear that
Petitioner is actually trying to raise a claim for any
alleged civil rights violation that would entitle her to any
recovery under 42 U.S.C. § 1983. Accordingly, the Magistrate
Judge properly concluded that Petitioner's Petition for Writ

 

This CaSe is DISMISSED WITHOUT PREJUDICE. The Clerk is

DIRECTED to close this case.

. .4£5*¢ .
SO ORDERED this " day of April 2019.

¢:;Laf:=’ s
wILLIAM T. MooRE, JR'.
UNITED sTATEs DIsTRICT coURT

SOUTHERN DISTRICT OF GEORGIA

 

of Habeas Corpus (Doc. l) should be dismissed in its
entirety.

